Appellant was convicted in the Criminal District Court of Dallas County of an aggravated assault, and his punishment fixed at a fine of $500.
We are confronted with a motion of the State to dismiss the appeal for the reason there is no recognizance. An examination of the record discloses what appears to be in form an appearance bond for the appearance of the accused. There is no statement of the conviction of the appellant, nor of the charge for which he is called upon to answer, nor any other matters in conformity with the requirements of the statute for a recognizance on appeal to this court.
The motion of the State is granted and the appeal is dismissed.
Dismissed. *Page 86